DETAILED ACTION
Acknowledgement
The present application is being examined under the pre-AIA  first to invent provisions.
This is a Final action in response to the 13666686 amendment revived on 05/27/2021 for the amendment received on 04/09/2021
Claims 1, 3, 4, 14, 16, and 19 are amended
Claims 2, 13, 20 – 41, 42 and 44 are cancelled
Claims 45 and 46 are new
Claims 1, 3 – 4, and 6 – 12, and 14 – 19, 43, 45 and 46 have been pending and examined

Response to Arguments
Claim Rejections under 35 U.S.C. 101  
The examiner states that the applicants’ arguments with respect to 101 are not persuasive. 
The applicants’ argument with respect to 101 is not persuasive. The examiner further states that the claims are direct to an abstract idea and additionally states that the claims are not directed a practical application as stated in the rejection below. Additionally the claims don’t amount to significantly more than the abstract idea. The examiner maintains the rejection herewithin. The dependent claims are also rejected for similar reasons as outlined by the 101 rejection.

 
Claim Rejections under 35 U.S.C. 103(a) 
 The examiner states that the applicants’ amendments obviates that examiners previous 103 rejection and the 103 rejection has been removed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 4, and 6 – 12, 14 – 19, 43, 45 and 46 are rejected under 35. U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1, 3 – 4, and 6 – 12, 14 – 19, 43, 45 and 46 are drawn to one of the statutory categories of invention (Step 1: YES)
 
Step 2A - Prong One:
The claims recite an abstract idea of determining an individual level model based on a user’s activity and activity on websites, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
In prong one of step 2A, the claim(s) are analyzed to evaluate whether they recite(s) a judicial exception.
Claim 1 (representative of independent claim(s) 19) recites/describes the following steps; 
receiving online behavior of one or more individuals who has been exposed to one or more advertisements for a product or service, wherein directly tracking the online behavior comprises tracking web site traffic on one or more web sites by at least one of the one or more individuals and tracking online searches by the at least one individual; 
receiving, electronic survey data, the electronic survey data being collected from the one or more individuals who have been exposed to the one or more advertisements for the product or service
generating individual-level data corresponding to each of the at least one of the one or more individuals who have been exposed to the one or more advertisements for the product or service, wherein the individual-level data includes the received website traffic data, the received electronic survey data; 
generating an individual-level model based on one or more factors relating to acquisition of the product or service, wherein the individual-level model describes at least one dependent variable at least partially as a function of one or more independent variables at a particular period in time and two or more intermediate variables, each at a particular period in time, wherein the individual-level model is based at least in part on the received survey data, in the individual-level model, wherein the one or more independent variables are independent of any other of the variable of the model, wherein at least one of the intermediate variables depends, at least in part, on at least one of the independent variables of the individual-level model, and wherein the at least one dependent variable of the individual-level model depends at least in part on the at least one intermediate variable, wherein the at least one intermediate variable relates to a condition or event that exists between the time of exposure of a consumer to one or more of the advertisements and a time of purchase of the product or service; 
wherein the at least one dependent variable of the individual-level model comprises sales of the product or service, wherein the intermediate variables of the individual-level model comprise values associated with the website traffic data acquired by tracking the at least one individual and values associated with online search data acquired by tracking the at least one individual, wherein the at least one dependent variable of the sales of the product or service is dependent on intermediate variables of the individual- level model comprising the values associated with the website traffic data acquired by tracking the at least one individual and values associated with the online search data acquired by tracking the at least one individual; and 
generating, a response curve for at least one of the advertisements based on the individual-level model, wherein the response curve depicts return versus investment for the at least one of the advertisements, wherein the response curve is based on sales of the product or service as a function of at least one explanatory variable, wherein the at least one explanatory variable described by the individual-level model is an explanation of a response or behavior of the at least one dependent variable, wherein the at least one explanatory variable comprises an economic variable and an environmental variable.


Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
a computing device on a communications device
on a marketing assessment computer system
computing device
computer processor circuit
Regarding the a computing device on a communications device, marketing assessment computer system, computing device, computer processor circuit, and memory, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);

Regarding the user interface associated with the computer processor circuit, a communication interface associated with the computer processor circuit, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 






The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. 

This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

The requirement to execute the claimed steps/functions using a “A computer memory storing instructions executable by the computer processor circuit to cause the system to perform operations including” (claim 19)   is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).

According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of a computing device on a communications device, marketing assessment computer system, computing device, computer processor circuit, and memory, are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of a computing device on a communication Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).

Regarding the user interface associated with the computer processor circuit, a communication interface associated with the computer processor circuit, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 

  Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 

The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 4 recites wherein at least a portion of the individual data is collected from one or more individual consumers who was exposed to at least one of the advertisements, which is merely describing data and further defining the abstract idea.
Claim 6 recites wherein a value for at least one of the intermediate variables is determined based on a measure of an attitude of an individual consumer before a purchase of the product or service by the individual, which is merely describing data and further defining the abstract idea.
Claim 7 recites wherein a value for at least one of the intermediate variables is determined based on a behavior of an individual consumer before a purchase of the product or service by the individual, which is merely describing data and further defining the abstract idea. 
Claim 8 recites wherein a value for at least one of the intermediate variables is determined based on brand awareness of one or more individual consumers before a purchase of the product or service, which is merely describing data and further defining the abstract idea. 
Claim 9 recites wherein a value for at least one of the intermediate variables is determined based on product consideration of one or more individual consumers before a purchase of the product or service, which is merely describing data and further defining the abstract idea.
Claim 10 wherein a value for at least one of the intermediate variables is determined based on familiarity of one or more individual consumers before a purchase of the product or service, which is merely describing data and further defining the abstract idea.
Claim 11 recites wherein a value for at least one of the intermediate variables is determined based on a volume of online searches relating to the product or service, which is merely describing data and further defining the abstract idea.
Claim 12 recites wherein a value for at least one of the intermediate variables is determined based on website traffic at a site at which the product or service can be purchased, which is merely describing data and further defining the abstract idea.
Claim 14 recites wherein the model comprises at measure of effectiveness for two or more media channels, which is merely describing data and further defining the abstract idea.
Claim 15 recites wherein the model comprises at least two independent or intermediate variables, which is merely describing data and further defining the abstract idea.
Claim 16 recites creating one or more historical models based at least in part on aggregate data for one or more advertisements relating to the product or service, wherein the created historical models include at least one measure of effectiveness as a function of time for at least one time period; and determining a measure of effectiveness based at least in part on at least one 
Claim 17 recites adjusting at least one of the historical models based on the individual-level model, which is merely describing data and further defining the abstract idea.
Claim 18 recites wherein measuring at least one individual or group of individuals at two or more periods in time based on the individual-level model, which is merely describing data and further defining the abstract idea. 
Claim 43 recites wherein the at least one explanatory variable comprises the Dow Jones index, gas prices, unemployment, inflation, consumer confidence Index, US population size, or weather, which is merely describing data and further defining the abstract idea.
Claim 45 recites wherein transmitting, via the communication interface, the determined response curve for display on at least one additional computing device, wherein it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
Claim 46 recites wherein the instructions executable by the computer processor circuit include instructions for transmitting, via the communication interface, tie determined response curve for display on at least one additional computing device, wherein it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
  
Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. H. T./
Examiner, Art Unit 3681

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681